Citation Nr: 1622173	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  11-33 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for a liver disability in excess of 20 percent prior to July 1, 2015, and in excess of 10 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability as due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service as commissioned officer in the United States Marine Corps from June 1969 to June 1975, four years as a midshipman at the United States Naval Academy.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case was remanded in September 2015 for evidentiary development and for reasons detailed below, it must again be remanded for remedial development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were previously before the Board in September 2015, and at that time, it was directed that liver function tests, identified by the Veteran, be obtained and associated with the claims file.  In addition, in the body of the remand, it was noted that an additional examination was warranted to determine the severity of service-connected liver disability.  

The Veteran has provided several liver function tests from his private internist, as well as a letter which noted the presence of Epstein-Barr viral residuals and infection with Hepatitis E (formerly known as non-A/non-B Hepatitis).  It is contended that this condition has caused chronic liver damage which continues to worsen with aging.  The Veteran asserts that he experiences daily incapacitation associated with his liver disease.  Specifically, he asserts daily pain, fatigue, and headache episodes.  Nausea is also alleged during times when a specific diet is not followed.  In the most recent VA examination of record the Veteran was not noted to have continuous treatment for hepatitis.  He asserts this to be in error.  

The Veteran has submitted a letter from his brother, dated in October 2015, who is a pediatric orthopedic surgeon in the state of Texas.  While this physician has a specialty in treating children with orthopedic diseases, it does not limit the physician's knowledge of the Veteran's condition and the medical complications associated with his liver disease.  In addition to this medical letter, the Veteran has also submitted testing results from a private internist, also received in October 2015, which suggest a more consistent level of treatment for liver abnormalities.  The Veteran's pediatric surgeon brother reported a worsening of the Veteran's symptoms.  

The issue of entitlement to TDIU is inextricably intertwined with the claim for a higher rating for liver disease.  Thus, any adjudication on this issue prior to the resolution of the appeal respecting liver disease would be premature.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records pertinent to the Veteran's liver disability for October 2014 to the present.  Associate copies of these records with the claims file.  If no records are found to exist after exhaustive search, so annotate the claims file.  

2.  Schedule the Veteran for a comprehensive VA gastroenterology examination for the purposes of determining the severity of service-connected liver disease throughout the appeal period.  A gastroenterologist (Doctor of Medicine/Doctor of Osteopathic Medicine with competed internal medicine residency and gastroenterology fellowship training) is asked to determine the current level of impairment associated with the service-connected liver disease.  

*The examiner should consider manifestations associated with Hepatitis E, Gilbert's syndrome, the Epstein-Barr virus, or any other liver pathology attributable to the service-connected liver disability picture.

*The examiner is to review the October 2015 letter from the Veteran's pediatric surgeon brother.  The references to bed rest, nutritional adjustments, and exercise as a response to purported daily fatigue dating to 2009, as well as the "significant reoccurring symptoms" of nausea, inability to eat certain foods, diarrhea, abdominal pain, and fatigue, are to be noted.  

*The Veteran's internal medicine care history from 2009/2010 to the present, to include as afforded by VA, is to be noted, and contemporaneous liver function tests are to be performed.  

*Any abnormal liver function test results, to include those submitted in October 2015 or obtained with this remand order, are to be reviewed and discussed.  

*The 2009 observations of the Veteran's spouse, which describe difficulty in stamina, daily naps, lack of desire for interaction, bloating, joint and abdominal pain, and headaches, are to be discussed.  

*The examiner is to specifically note as to if daily fatigue, malaise, and anorexia, with substantial weight loss or other evidence of malnutrition and hepatomegaly is present.  Alternatively, the examiner should note as to if incapacitating episodes involving such symptoms are, if present, constant or near-constant in frequency.  If present but not constant or near-constant, the examiner should note the specific duration of any such episodes in terms of weeks present over the past 12 months (e.g. four weeks, six weeks, etc.).  If a significant increase in such episodes has occurred in the appeal period (or, alternatively, has stayed constant), such a fact should be noted.  

*Occupational and other functional impairment limitations associated with the liver disease, to include as in concert with service-connected bilateral conjunctivitis and left fifth finger subluxation, should be described.  

ALL CONCLUSIONS MUST BE SUPPORTED BY AN ASSOCIATED RATIONALE.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims not be granted, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




